Title: To James Madison from James Jackson, 17 November 1795
From: Jackson, James
To: Madison, James


Sir,
Savannah, November 17th 1795
The trouble of perusing the present address must be charged to my knowledge of your pure republican principles, and the notice you have been pleased to honor me with in our publick walks of life.
You will in all probability have heard before this reaches you of my resignation of my seat, in the senate of the United States—there are two things which justify the step, and which I hope will prevent a Censure being cast on me by my Republican Friends. The principal is—the necessity of some check to Speculation, which has over leaped all moderate bounds, and stops nothing short of the purchase of Nations. The second is—the improbability of any thing being done this session in the Senate; or until a change of Members, or a change of the constitution, as to senatorial powers and the mode of transacting business takes place. Open doors ought to be required.
The People of Georgia are more dissatisfied than ever, with the late Mississipi Sale, and are resolved that so infamous a barter of their rights, and a measure so destructive to the principles of Democratical representative government, shall be annulled and made void, even should they be driven to the necessity of arming to effect it. The speculators know this, and having no other hopes, will endeavour to procure a law in Congress, enabling the President to purchase from the persons claiming under the State of Georgia. The consequences of such a law, I dread to think of—the Citizens of this State, I fear, would go to greater lengths, than some of their Eastern Brethren would suppose they would dare to go. A law of that nature would be an additional inducement to speculation, which since the Funding system has been daily increasing, and has corrupted the morals and integrity, not only of our private Citizens, but our publick servants. I feel confident, that neither the voice nor vote of a Maddison, will be engaged on the side of avarice and aristocracy. There is no power in our Constitution for this immense sale, which amounts to upwards of Fifty Millions of acres, more square miles than many European kingdoms contain, and it is high time if we mean to preserve our Liberties that constructions of Legislative powers, both in Congress, and the State Legislatures, should be tumbled to the ground—and that the Letter of the constitutions alone, should govern their proceedings—the Funding system, the Bank, the Assumption, and the Treaty, which is almost universally execrated here, have all been consequences of construction—and construction too, opposed to the principles of our government.
The business of this session of Congress I think will not be much
   
   I mean as respects the Senate that of the House of Representatives will be awfully important.

— the People look to you for some amendments, which will clip the wings of Executive power. A recommendation to the People of a Convention by the House of Representatives is expected. It will be welcomely received. I expect that the Legislature of this State, will express its sense fully, as to the Treaty—it meets in January—the People are more inveterate against what they term Yazoo, or the Mississipi sale, on account of the Treaty, which they seem to think was assisted by it. I think it will be prudent in Congress, not to touch on the right of Georgia, to the land sold—the Act will be repealed, and all matters will stand as they were. Rely upon it, that stirring the question however it may assist speculation, will prove an injury to the general cause. I expect that those concerned, will press it forward, to answer their purposes. I hope, that they will not succeed.
It is uncertain whether or not, I shall return after the present session of the State Legislature, to Congress—my Fellow Citizens, who called on me from many parts of our State, to resign & assist in breaking down this Babel of monopoly, wish me to take the Government; or return, at my option, to the senate—the first, I am averse to, and you know my sentiments as to being cooped up in the latter. If my Friends thought that I could be of any assistance to them, by a return, it might be an inducement to me to sacrifice my own opinion. Mr Milledge who will hand you this, can more fully inform you of the temper of the people, and he is more than ever inclined to oppose encroachments of the Government. You may safely repose a confidence in him.
If you can find a leisure moment, to honor me with a few lines, and the heads of such amendments as you may think of proposing—I will endeavour to prepare the minds of the people, and the Legislature here, for their reception and adoption.
Please sir to remember me to Messrs. Tasewell & Mason. I would have written the former, but for Mr. Milledges sudden departure, and I could wish Mr Giles Mr Parker and Mr Nicholas, with them, to know the contents of this line. Feeling myself as I certainly do, opposed as well to the strides of the Executive power of the Union, as to the strides of the Legislative power here—I may have trespassed too long on your time—every moment of which is precious to your Country, but as I before mentioned, your pure republican principles—the notice you have honored me with, and the general regard you bear towards the States must plead the pardon of sir Your most Obedt servt
Jas Jackson
